 



Exhibit 10.49
Adjustments to Senior Executive Officer Salaries
On December 13, 2005, the Human Resources and Compensation Committee of the
Board of Directors of Applied Materials, Inc. (“Applied”) approved the annual
base salaries for Applied’s senior executive officers. The indicated salaries
are effective December 19, 2005. The salaries for Franz Janker, Nancy H. Handel
and Farhad Moghadam have increased from the prior level; the salaries for
Michael R. Splinter, Mark R. Pinto and Thomas St. Dennis have not changed. The
salaries are as follows:

          Executive Officer   Salary
Michael R. Splinter
  $ 945,000  
Franz Janker
  $ 500,000  
Nancy H. Handel
  $ 440,000  
Farhad Moghadam
  $ 475,000  
Mark R. Pinto
  $ 416,160  
Thomas St. Dennis
  $ 450,000  

 